EXHIBIT 10.1

 

SECOND AMENDMENT TO 

CÜR MEDIA, INC. 

2014 EQUITY INCENTIVE PLAN

 

Pursuant to Sections 4(a) and 12(b)(i) of the CÜR Media, Inc. 2014 Equity
Incentive Plan (the “Plan”), the Board of Directors hereby amends the Plan as
set forth below. Unless otherwise defined herein, capitalized terms used in this
second amendment (the “Second Amendment”) shall have the meaning given to them
in the Plan.

 

1.

Subsection 6(a) of the Plan is amended in its entirety to read as follows:

  

“(a) Plan Reserve. An aggregate of Four Million Four Hundred Thousand
(4,400,000) Shares are reserved for issuance under this Plan, all of which may
be issued as any form of Award; provided, however, that Awards for a maximum of
Four Hundred Thousand (400,000) Shares may be granted during the first twelve
(12) months following the Effective Date of this Plan to Tom Brophy, the
Company’s intended President and Chief Executive Officer.”

 

2.

All other terms and provisions of the Plan shall remain in full force and
effect.

  

IN WITNESS WHEREOF, this Second Amendment has been executed by order of the
Board of Directors of CÜR Media, Inc. as of October 8, 2014.

  

  CÜR MEDIA, INC.           By: /s/ Thomas Brophy       Thomas Brophy      
Chief Executive Officer  

 

 